Judgment, Supreme Court, Bronx County (Julia Rodriguez, J.), entered August 16, 2011, upon a jury verdict, in plaintiffs’ favor, unanimously affirmed, without costs. Order, same court and Justice, entered January 10, 2012, which denied defendants’ motion to set aside the verdict or order a new trial, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Although the court should have given a proximate cause charge, defendants failed to preserve their argument that the trial court erred in declining to charge the jury on proximate cause and to include a jury interrogatory whether the accident was a substantial factor in causing plaintiffs’ injuries, since they neither raised a contemporaneous objection to the court’s denial of their requests therefor nor articulated a cognizable objection after the charge was given (see CPLR 4110-b; Kroupova v Hill, 242 AD2d 218, 220 [1st Dept 1997], lv dismissed in part, *530denied in part 92 NY2d 1013 [1998]). Concur—Friedman, J.P., Sweeny, Renwick, Freedman and Roman, JJ.